Duckworth, Chief Justice.
The petition alleged that the plaintiff in 1923 purchased a described 100-acre tract of land, and at the same time acquired an easement adjacent thereto oyer a 20-foot lane as a means of ingress and egress from the public road to his farm; that he had used this lane without interruption since the date it was acquired until the defendant obstructed the same by placing a “cattle gap” across it; that such obstruction had interferred with the plaintiff’s movement of cattle along said lane to a pasture, thereby causing the plaintiff much inconvenience, trouble, and injury to his cattle and thereby depriving his family of necessary milk and food. It was alleged that the remedies provided in Code §§ 72-201 and 83-119 were not available, and that relief in equity was necessary. The prayer was for injunction to prevent the maintenance of the “cattle gap”; for damages, actual and punitive; and for attorney’s fees. Held:
A cause of action sufficient to withstand a general demurrer is alleged, and the court erred in sustaining the demurrer and dismissing the petition. Latham v. Fowler, 192 Ga. 686 (16 S. E. 2d, 591); Lockwood v. Daniel, 193 Ga. 122 (17 S. E. 2d, 542); Heath v. Miller, 197 Ga. 443 (29 S. E. 2d, 416); Parnell v. Wooten, 202 Ga. 443 (43 S. E. 2d, 673). This ruling does not conflict with Code §§ 55-110 and 81-101, Simmons v. Lindsay, 144 Ga. 845 (88 S. E. 199), or Hapeville-Block Inc. v. Walker, 204 Ga. 462 (50 S. E. 2d, 9), upon which the defendants mainly rely.

Judgment reversed.


All the Justices concur.